Citation Nr: 0214483	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to July 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In various correspondence, it has been alleged that at the 
time of his death, the veteran had a pending claim for 
entitlement to service connection for a back disorder before 
VA.  However, a review of the claims folder revealed the 
presence of a letter dated March 16, 1990, from the veteran's 
representative of record to the VA Adjudication Officer at 
the Regional Office requesting, on the veteran's behalf, that 
the claim be withdrawn.  Therefore, there was no claim 
pending at the time of the veteran's death.

FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's death certificate reports that he died in 
September 2001; the cause of death is listed as bradycardia 
followed by asystole, due to or as a consequence of renal 
failure and adult respiratory distress syndrome, with the 
underlying cause of hepatitis C cirrhosis.  

3.  At the time of his death, the veteran was not service-
connected for any disability.  

4.  No competent medical evidence has been presented that 
attributes a fatal disease process to military service.  


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§  3.309, 3.312 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the July 2000 and March 2001 
correspondence addressed to the appellant, describing 
evidence the appellant needed to provide, and a September 
2000 Statement of the Case, provided to both the appellant 
and her representative, provided notice to the appellant of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim, and notice of 
how his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The veteran died in September 1991.  His death certificate 
reports that the cause of death was bradycardia followed by 
asystole, with the approximate interval between onset and 
death as nine minutes; due to or as the consequence of renal 
failure, with the approximate interval between onset and 
death as "weeks"; adult respiratory distress syndrome, with 
the approximate interval between onset and death as 3 1/2 
weeks; and hepatitis C cirrhosis, with approximate interval 
between onset and death as "weeks", as the underlying cause 
of death.  No autopsy was performed.  

The veteran's service medical records do not reflect any 
complaints or findings associated with a heart, lung, or 
renal condition.  Chest x-rays consistently show that his 
heart and lungs were normal.  All blood pressure readings 
were within the normal range.  There is no indication of, or 
symptomatology noted, pertaining to hepatitis or liver 
disorder.  Records reflect that the veteran received a 
Certificate of Disability for Discharge due to 
psychoneurosis. 

The report of the veteran's May 1944 VA examination shows 
that his cardiovascular system was normal.  Blood pressure 
reading was within normal range.  His respiratory and 
genitourinary systems were normal.  Lungs were clear.  No 
indication made pertaining to hepatitis or liver disorder.  

There are no records pertaining to the veteran's heart, lung, 
renal failure, or hepatitis C cirrhosis until April 1989.  
Prior to that time, private treating physicians, in December 
1957 and June 1982, reference a psychiatric condition, with 
no mention of any of the fatal conditions which, years later, 
were attributable to the veteran's death.  In April 1989, the 
veteran's  private physician submitted a medical statement 
indicating current treatment for a number of disorders, 
including coronary artery disease, hypertension, and 
cerebrovascular accident with right hemiplegia.  Nothing was 
mentioned pertaining to renal failure or hepatitis.  

The appellant, widow of the veteran, requested that she be 
scheduled for a personal hearing to be held at the RO before 
a Member of the Board.  At the appointed date and time in 
July 2002, the appellant failed to appear for the hearing, 
and she neither explained her absence nor asked to have the 
hearing rescheduled.  The notice of that hearing had been 
mailed to the appellant at her address of record, and there 
is nothing in the file showing that the letter was returned 
by the Post Service indicating that the letter was 
undeliverable.  "Presumption of regularity" supports the 
official acts of public officers (to include proper mailing 
of notification of decisions) and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  


Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 
U.S.C.A. Chapter 11.  

In pertinent part, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [ ] in the line of duty in the active military, 
naval, or air service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. 
§ 3.1(k).  A service-connected disability may be either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred during service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

There is no dispute that the immediate cause of the veteran's 
death in September 1991 was bradycardia followed by 
asystolia, due to or a consequence of renal failure, adult 
respiratory distress syndrome, with the underlying cause of 
hepatitis C cirrhosis.  Cardiovascular disease, including 
hypertension, is a presumptive disease warranting service 
connection for a heart condition is manifested to a 
compensable degree within one year following service in a 
period of war, or following peacetime service on or after 
January 2, 1947, even though the disease was not shown to be 
present during such active duty service.  See 
38 U.S.C.A.§ 1101; 38 C.F.R. §§ 3.307, 3.309.  In the 
veteran's case, the earliest medical evidence of any heart 
condition, including hypertension, was not until the late 
1980's, which is over 40 years after his separation from 
active military service.  Furthermore, the durations of the 
fatal conditions immediately causing and contributing to the 
veteran's death are noted on his death certificate as having 
been present anywhere from less than 10 minutes (bradycardia) 
to "weeks" (renal failure, adult respiratory disease 
syndrome and hepatitis C cirrhosis).  Likewise, there is no 
other medical evidence, aside from his death certificate, 
pertaining to renal failure, respiratory distress or 
hepatitis C cirrhosis.  The record contains no medical 
evidence or medical opinion, based on review of the record, 
of a nexus between any of his fatal disorders and his 
military service, or a medical opinion of an etiological 
relationship between his later diagnosed fatal conditions and 
a disease or injury in service.  As such, service connection 
for heart, renal, respiratory, or hepatitis conditions on a 
direct basis is not warranted.  Since those conditions are 
not service-connected, and since the veteran was not service 
connected for any disability at the time of his death, a 
service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  

While the appellant may well believe that the veteran's fatal 
disabilities were somehow related to his active military 
service, the Board would like to emphasize that it is the 
province of trained health care professional to enter 
conclusions that require medical opinion, such as the 
etiology of any of the veteran's fatal conditions noted on 
his death certificate and a nexus between any of those fatal 
conditions and the veteran's service.  In this case, the 
appellant's evidentiary assertions are found to be inherently 
incredible when viewed in the context of the total record.  
An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service or to some service-connected disability).  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

